tcmemo_2006_128 united_states tax_court chester h and michelle r rossman petitioners v commissioner of internal revenue respondent docket no filed date ps failed to file federal_income_tax returns for the and taxable years r determined deficiencies and additions to tax under sec_6651 i r c or alternatively under sec_6651 i r c held p-h is liable for additions to tax for the years in issue under sec_6651 i r c edward g marshall for petitioners paul l dixon for respondent memorandum findings_of_fact and opinion wherry judge respondent’s statutory_notice_of_deficiency dated date determined deficiencies and additions to tax pursuant to sec_6651 f or alternatively sec_6651 and sec_6651 with respect to petitioners’ federal income taxes for through by stipulation the parties agreed to the following reduced tax deficiencies year deficiency dollar_figure big_number big_number big_number after further concessions the remaining issue for decision is whether petitioner is liable for additions to tax under sec_6651 for the and taxable years unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure by stipulation the parties agreed that petitioner michelle r rossman ms rossman is not liable for any of the income_tax deficiencies or additions to tax thus all future references to petitioner will be to chester h rossman ii at trial respondent agreed that the only remaining issue was whether petitioner was liable for an addition_to_tax under sec_6651 or in the alternative sec_6651 for through in his pretrial memorandum petitioner conceded the applicability of sec_6651 to the stipulated deficiencies if sec_6651 does not apply the parties stipulated that petitioner is not liable for any additions to tax under sec_6651 for through findings_of_fact background some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner resided in cedar city utah in petitioner started a business dependable service group trust dsg d b a trustees training services tts and trust support group tsg petitioner was a trustee of dsg which was formed to introduce trust products promoted by national trust services nts and fiduciary management group fmg these organizations hired petitioner to give seminars regarding the creation and the operation of their trust products petitioner also conducted consultations and training with regard to the creation and operation of various trust products as a side business and assisted personal acquaintances in forming trust arrangements michael d richmond and rex e black d b a fmg have promoted abusive_tax_schemes see eg united_states v richmond aftr 2d ustc par big_number n d ill nts and its representatives roy fritts and rick prescott have also promoted abusive trust arrangements intended unlawfully to avoid federal and state income estate_and_gift_taxes see eg kooyers v commissioner tcmemo_2004_281 bowen v commissioner tcmemo_2001_47 united_states v fritts aftr 2d n d cal united_states v green aftr 2d e d va colby b found v united_states aftr 2d d or affd without published opinion 166_f3d_1217 9th cir petitioner described tts as an educational program that provided services enabling participants to learn how to read study the law interpret the irs’ codes and publications and understand the ‘sophisticated’ manner in which trustees should carry on business and live within the framework of complex trusts the complex trusts to which petitioner referred included the trusts that petitioner testified nts would promote and package together with an allegedly charitable_trust to provide tax benefits petitioner spoke at nts’s conferences in and and provided consultation services to the principal sec_4 of nts petitioner continued to engage in his dsg consulting business during through and did not at any time file any federal_income_tax returns for dsg prior taxable years through and through respondent’s agent jacob riley agent riley beginning in conducted an examination of petitioner’s through taxable years he typically reviewed tax returns in the abusive promotions and abusive returns area and in connection with this work he determined that petitioner had not yet filed federal tax petitioner testified that part of these consultation services entailed clarifying issues in a dispute between nts principals rick prescott and roy fritts the parties stipulated that dsg is a disregarded_entity for federal_income_tax purposes petitioner and agent riley first met when petitioner represented a_trust during the audit of another taxpayer returns for the years beginning in there were however existing assessed tax_liabilities for the taxable years through arising from substitutes for tax returns prepared by the internal_revenue_service irs in agent riley contacted petitioner via letter informing petitioner that he had not filed federal_income_tax returns for the through taxable years and requesting that petitioner submit returns for those years to him petitioner did not immediately reply to agent riley’s request when petitioner later responded to agent riley he stated that he would meet with his accountant and would submit returns for through sometime in early during this time petitioner continued to conduct trust training seminars advising people about their tax obligations agent riley received letters from petitioner every days promising returns within the next days or so however petitioner did not submit returns to agent riley during contending that he was still studying it out while waiting for petitioner to submit returns agent riley received a letter dated date signed by both petitioner and edward g marshall mr marshall the attorney representing petitioner in this case the letter titled opinion letter propounded arguments against the filing requirement and ultimately petitioner filed form sec_1040 u s individual_income_tax_return for through on date petitioner’s liability for income_tax the letter contained petitioner’s statement in good_faith i have determined from written reliable legal advice from tax professionals and further research into the law that i am not liable or subject_to or for any_tax under title_26 and nothing i receive is subject_to tax under subtitle a i am not a ‘taxpayer’ as defined in sec_7701 and as defined in sec_1313 in the same letter petitioner claimed to have determined from the information he researched and studied that he should use form_2555 foreign_earned_income to file his taxes agent riley did not respond to petitioner’s letter because the irs did not normally respond to protest letters although petitioner researched the law contained in the letter over several years believed his positions were accurate and considered sending the letter to agent riley petitioner testified the positions asserted in the letter were not his positions petitioner further contended that while he and mr marshall signed the letter he did not know how agent riley received the letter because neither petitioner nor mr marshall sent the letter to agent riley the purpose of form_2555 foreign_earned_income is for u s citizens or u s resident aliens living in another country to declare among other things their foreign_earned_income and possibly qualify for certain tax benefits related to their foreign_earned_income there is no evidence in the record nor did petitioner assert that any of his income was foreign_earned_income petitioner stated that there was no letterhead page attached to the letter when both petitioner and mr marshall signed the letter therefore petitioner postulated that an associate jim jensen mr jensen also involved in tsg sent the letter to agent riley substituting a retyped page one containing mr marshall’s letterhead mr jensen was not called and did not testify at trial continuing his audit examination in the absence of tax returns or tax documents agent riley issued summonses to banks and mortgage companies in an attempt to obtain petitioner’s financial information however agent riley was unable to procure petitioner’s financial information because there were no bank accounts in petitioner’s or his wife’s name agent riley then reconstructed petitioner’s income using bureau of labor statistics information and sent his examination_report to petitioner around the end of petitioner responded by filing a protest and a request to go to the salt lake city utah irs office of appeals petitioner stated that he was confused as to whether he should file a form_1040 u s individual_income_tax_return or a form_2555 he testified that agent riley asked him to fill out returns but that petitioner’s studies showed the form used by the office of management and budget that was assigned to collect the tax on income appeared to be form_2555 on date petitioner submitted form sec_1040 for through to an appeals officer because of the information disclosed by the tax returns the examination of through was sent back to the examination function by appeals and reassigned to agent riley agent riley issued petitioner an information_document_request idr asking petitioner to provide documentation and support for the income and deductions shown on his tax returns after issuing the idr agent riley eventually received a response including information from another attorney then representing petitioner brian morris utilizing this information and the tax returns agent riley discovered two bank accounts under the names oneida family_trust oft and dsg petitioner possessed signature_authority on both accounts following a bank_deposits analysis agent riley determined that petitioner understated his gross_receipts on his through federal tax returns during a meeting with petitioner and mr marshall on date agent riley produced three binders containing photocopies of every check drawn on the two bank accounts for these years as the expenditures exceeded the income shown on the through tax returns agent riley asked how the additional funds were derived petitioner replied that he acquired the funds from gifts by family members after completing the examination and allowing a number of previously disputed deductions agent riley then sent the case to his supervisor on date the irs issued to petitioner a statutory_notice_of_deficiency for and in response petitioner filed a petition with the court on date at docket no on date pursuant to a stipulation of the parties this court entered a decision in that case that petitioner owed a deficiency and addition_to_tax and penalty under sec_6651 and sec_6662 for and a deficiency and an addition_to_tax under sec_6651 for years in issue and petitioner had gross_receipts from consulting for the years and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively on date when respondent issued petitioner a statutory_notice_of_deficiency for each of these years petitioner had not yet filed a federal_income_tax return for any of them petitioner filed a timely petition on date and thereafter provided form sec_1040 for through to respondent in march and april the form sec_1040 reported less tax due than had been determined by the notice_of_deficiency following prolonged negotiation and petitioner’s presentation of additional evidence and substantiation in support of his reporting positions the parties agreed to the following the deficiency of dollar_figure was reduced to dollar_figure the deficiency of dollar_figure was reduced to dollar_figure the deficiency of dollar_figure was reduced to dollar_figure and the deficiency of dollar_figure was reduced to dollar_figure thus the aggregate reduction in petitioner’s total_tax due from the amount determined in the statutory_notice_of_deficiency was dollar_figure the submitted form sec_1040 tax returns for through assisted the tax resolution process by identifying claimed deductions subject_to substantiation but they were not free from material errors for example petitioner’s form_1040 schedule c for reflected gross_income from dsg and its related entities of dollar_figure the parties now agree the correct amount of gross_income was dollar_figure i general rules opinion sec_6651 imposes an addition_to_tax of up to percent of the amount of tax required to be shown on the tax_return when the failure_to_file a federal_income_tax return timely is due to fraud in a case involving fraud respondent bears the burden_of_proof of establishing fraud with clear_and_convincing evidence sec_7454 rule b there are two elements of fraud under the code existence of an underpayment and fraudulent the record does not contain petitioner’s form sec_1040 for through intent with respect to some part of the underpayment sec_7454 rule b 39_f3d_658 6th cir affg 99_tc_370 and tcmemo_1992_ 92_tc_661 91_tc_874 56_tc_213 53_tc_96 respondent determined tax deficiencies on the basis of petitioner’s failure to report taxable_income for each of the through taxable years petitioner stipulated unreported gross_income and deficiency amounts for through confirming an underpayment for each taxable_year in ascertaining whether petitioner’s failure_to_file was fraudulent under sec_6651 the court considers the same elements that are considered in imposing the fraud_penalty under sec_6663 and former sec_6653 102_tc_632 determining the existence of fraud is a question of fact and is resolved upon consideration of the entire record 99_tc_202 fraud is established by proving that the taxpayer engaged in intentional wrongdoing designed to evade tax believed to be owing by conduct intended to conceal mislead or prevent the collection of such tax petzoldt v commissioner supra pincite recklitis v commissioner supra respondent need not establish that tax_evasion was a taxpayer’s primary motive but may satisfy his burden by showing a tax-evasion motive played a part in taxpayer’s conduct recklitis v commissioner supra fraud is not to be imputed or presumed but must be established by some independent evidence of fraudulent intent niedringhaus v commissioner supra stone v commissioner supra pincite a mere understatement_of_tax does not establish fraud 416_f2d_737 7th cir affg tcmemo_1968_123 otsuki v commissioner supra while a taxpayer’s failure_to_file a tax_return may be an indication of fraud it does not by itself establish fraud recklitis v commissioner supra pincite 86_tc_1253 however when a taxpayer’s failure_to_file is combined with other signs or circumstances establishing an intent to conceal mislead or otherwise prevent collection of tax an inference of fraud is justified recklitis v commissioner supra pincite see kotmair v commissioner supra pincite ii contentions of the parties petitioner asserts that respondent has not met his burden_of_proof under rule b and sec_7454 petitioner contends that his failure_to_file tax returns timely for the years in issue resulted from the delay by agent riley in examining petitioner’s through tax returns petitioner contends it was prudent to learn whether his claimed deductions for through were allowable on the basis of the audit for these years before submitting tax returns for through on which he hoped to claim similar deductions tactically he believed this could assist in his presentation of claimed deductions and avoidance of penalties petitioner argues that he made his through tax records available to agent riley but the irs nevertheless delayed in accepting petitioner’s claimed deductions for those years and agent riley never told petitioner that many of his claimed deductions were eventually allowed by respondent consequently he contended that he could not complete and file his through federal_income_tax returns until march or date petitioner believes that but for his health problems and time pressures due to the trial date he would have been able to substantiate more of his claimed expenses and further reduce his tax deficiencies petitioner denies any role in the delivery of a frivolous tax_protester letter to the irs he maintains that his trust promotion and sales activity were directed at properly educating seminar participants regarding their tax obligations thereby supporting the irs’s tax law enforcement goals respondent determined that petitioner was liable for additions to tax under sec_6651 for his fraudulent_failure_to_file income_tax returns for through as badges of his fraudulent_failure_to_file respondent maintains that petitioner attempted to hide his income through the following methods materially understating his income on the late-filed federal tax returns intentionally delaying filing his federal tax returns failing to cooperate in the examination process establishing sham trusts participating actively through in the sale and dissemination of abusive tax_avoidance trusts and advancing frivolous tax_protester arguments including the letter received by respondent’s agent iii sec_6651 addition_to_tax in 796_f2d_303 9th cir affg tcmemo_1984_601 the court_of_appeals for the ninth circuit observed that because fraudulent intent is rarely established by direct evidence this court has inferred intent from various kinds of circumstantial evidence see also 317_us_492 niedringhaus v commissioner supra stone v commissioner supra otsuki v commissioner supra pincite thus over the years courts have developed a nonexclusive list of indicia as circumstantial evidence of fraudulent intent as relevant to this report we discuss the following badges_of_fraud understating income failing to maintain adequate_records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities and failing to make estimated_tax payments spies v united_states supra pincite conti v commissioner f 3d pincite bradford v commissioner supra pincite niedringhaus v commissioner t c pincite runkle v commissioner tcmemo_2005_112 while no single factor is essential to establishing fraud the existence of several badges_of_fraud may constitute compelling circumstantial evidence of fraud see bradford v commissioner supra understating income this court has held that consistent understatements of income in substantial amounts over a number of years by knowledgeable taxpayers standing alone may be considered persuasive evidence of fraud otsuki v commissioner t c pincite for the and taxable years respondent discovered that petitioner understated gross_receipts deposited in the oft and dsg bank accounts over which petitioner had signatory authority after respondent’s discovery petitioner agreed to deficiencies for those taxable years for the years in issue petitioner received compensation_for his teaching and speaking services at nts and fmg conferences providing consulting services and engaging in several business activities petitioner never filed tax returns for any of his businesses ultimately he reported some of the business income on his own returns he did not file any returns for the years in issue until several months after the statutory_notice_of_deficiency underlying this case had been mailed determining deficiencies in his income_tax and sec_6651 additions to tax by stipulation petitioner conceded gross_receipts from his consulting business dsg of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for and at trial petitioner admitted he significantly understated gross_income for on the form_1040 he submitted to respondent in march or april of furthermore when kevin davis agent davis an irs agent performed an examination of petitioner’s records the examination revealed that petitioner’s tax_liability should have been higher than the amounts shown on his form sec_1040 for through dollar_figure lastly petitioner’s self-serving statement that he agreed to the stipulated deficiency amounts for the years in issue only because he was worn out from his dealings with the irs fails to persuade the court that the acknowledged tax at trial agent davis could not remember whether this situation also pertained to the taxable_year deficiencies and failure_to_file timely returns are irrelevant to the fraud issue thus petitioner’s failure to fully substantiate claimed deductions to report substantial amounts of income for the years in issue and to report income in prior taxable years is a pattern of conduct probative of fraud see estate of upshaw v commissioner f 2d pincite failing to maintain adequate_records petitioner admitted he was a poor bookkeeper although he claimed to keep everything i have every receipt i have everything i just don’t have it organized and i didn’t get a chance to substantiate he did not however maintain his bank records petitioner did not attempt to obtain bank records for because he claimed that in it was too costly for him to do so the extent of petitioner’s record maintenance was described by agent davis as three plastic tubs containing records spanning various years although petitioner kept some records he did not give any records to agent riley regarding his income when agent riley asked petitioner to file returns for the years in issue when the records were eventually provided to the irs they were insufficient to substantiate many claimed deductions for example when agent davis examined petitioner’s records with respect to contributions and meals and travel_expenses for the years in issue he allowed only some of the deductions noting that petitioner had substantiation problems with other claimed deductions petitioner failed to comply with repeated requests from agent riley for records and his actions show no apparent effort to maintain adequate_records from which agent davis could develop an accurate accounting of petitioner’s finances failing to file tax returns petitioner failed to file timely tax returns for through and his excuse for not filing timely returns for the years in issue was that his intent was to get an understanding on and and that i would file the and as soon as i could but that i had an intention of getting those all cleared up this year petitioner did not file returns for through until date and did not file returns for through until march or date in both cases the tax returns were filed only after respondent issued statutory notices of deficiency to petitioner in determining fraudulent intent the court considers as relevant a taxpayer’s intelligence education and tax expertise 19_tc_631 while the record does not indicate that petitioner received any special education or training in the tax laws he promoted himself as a business person skilled in providing seminars on trusts and tax planning petitioner admitted that he knew he had a federal_income_tax liability or a responsibility to file a federal_income_tax return or a statement by his own testimony petitioner purported to advise people on timely filing returns and timely paying taxes thus petitioner should have been and was aware of his obligations to file a tax_return and pay taxes timely petitioner’s actions over several years established a pattern of failing to file returns petitioner’s reasons for failing to file do not constitute mere negligence rather they are an indicator of intentional effort to delay payment of the income_tax due behavior giving implausible or inconsistent explanations of petitioner testified that he was an advocate for the irs in his consulting business encouraging seminar participants to timely file their tax returns yet petitioner did not file his returns or pay his taxes timely petitioner’s claimed position concerning the irs and the filing and the payment of taxes is inconsistent with his behavior during the through taxable years furthermore petitioner’s explanation that he was waiting for resolution on his through tax returns in order to file tax returns for through is not persuasive given his business background and his familiarity with the timely filing requirement taxpayers must file tax returns each and every year for which gross_income exceeds a certain threshold_amount sec_6012 each tax_year represents a new liability and a separate cause of action 333_us_591 petitioner is not entitled to use agent riley’s investigation of previous tax years’ returns as an excuse for failing to file current_year returns moreover the court does not agree that petitioner’s alleged confusion as to whether to file a form_1040 or form_2555 is a valid excuse to delay filing either form petitioner believed nts and fmg had promoted a lot of very big misconceptions to taxpayers as a result he claimed that he started educating people about nts’s and fmg’s fallacies and misconceptions in despite petitioner’s asserted beliefs regarding nts’s and fmg’s promoted misconceptions petitioner was hired independently by nts and fmg to conduct seminars sponsored by them he also assisted in the formation of the nts and fmg promoted trusts petitioner’s tax returns for through revealed that he continued to promote for profit abusive trust schemes marketed by nts and fmg through at least the court finds petitioner’s testimony to be self-serving and contradicted by his actions the court deems petitioner’s reasons for failing to file timely his tax returns to be manufactured and not a defense to fraud concealing assets for the taxable years through petitioner took affirmative steps to conceal his assets and income forcing respondent to serve summonses on banks and mortgage companies to use bureau of labor statistics information and to implement a bank_deposits analysis in order to discover bank accounts recreate petitioner’s income and eventually determine understatements of income for taxable years through petitioner continued to conduct business in the name of dsg by not correctly reporting the income earned by dsg a disregarded trust either on dsg’s own return or on petitioner’s form_1040 and continuing to operate under dsg there is a strong inference that petitioner did so with the intent to conceal his income failing to cooperate with tax authorities petitioner did not cooperate with agent riley’s attempts to obtain tax returns or financial information for the years in issue on date petitioner informed agent riley that returns were being prepared when in fact they were not when respondent issued a notice_of_deficiency on date petitioner had still not filed the relevant tax returns he appeared to have eventually submitted form sec_1040 only to obtain deductions to decrease the deficiencies owed during an date meeting petitioner finally provided records to agent davis the court concludes that petitioner’s tardy actions in providing records to agent davis were an attempt to forestall further investigation and substantiate his deductions on his late-filed returns petitioner’s pattern of noncompliance is indicative of a fraudulent_failure_to_file for the taxable years in issue engaging in illegal activities or attempting to conceal illegal activities petitioner established dsg as a_trust that purported to act as his business_entity he disclosed the trust’s income and expenses for the first time on form sec_1040 submitted woefully late after a notice_of_deficiency for the years in issue had already been received the court may infer fraudulent conduct based on petitioner’s activities involving trusts see muhich v commissioner tcmemo_1999_192 holding that trusts designed to avoid federal_income_tax were sham trusts affd 238_f3d_860 7th cir taxpayers are generally allowed to arrange and conduct their affairs and structure their transactions to minimize any adverse tax implications see 293_us_465 73_tc_1235 however where a sham_transaction has no economic_effect other than creation of income_tax losses it will not be recognized for tax purposes 731_f2d_1417 9th cir citing 631_f2d_642 9th cir affg 66_tc_1024 affg 79_tc_714 petitioner is not a stranger to disregarded trusts in castro v commissioner tcmemo_2001_115 this court held that a_trust created by dsg for kevin castro was a flagrant tax_avoidance scheme and properly disregarded for federal tax purposes because it lacked economic substancedollar_figure petitioner’s involvement himself and through dsg in disregarded trusts as in castro and in the instant case demonstrates his continued association with sham transactions and is further evidence of fraudulent conduct failing to make estimated_tax payments petitioner did not file estimated_tax forms or timely pay his taxes due for the years in issue when asked at trial whether petitioner could recall whether he made any estimated_tax payments for the years at issue petitioner replied no i did not moreover there is no evidence in the record that petitioner made any payments for estimated_taxes the court notes that counsel for petitioners in castro v commissioner tcmemo_2001_115 and in the instant case is the same individual iv conclusion on the basis of the record and considering all the facts and circumstances in this case petitioner’s actions demonstrate a majority of the indicia of fraud considered by this court respondent has met his burden_of_proof by providing clear_and_convincing evidence that petitioner not only established a pattern of failing to file income_tax returns but he also created trusts designed to conceal his income thereby knowingly attempting to evade taxes thus respondent has shown that at least some portion of the underpayment for each of the years in issue was due to fraud moreover petitioner did not demonstrate that any portion of the underpayment was not attributable to fraud accordingly the court finds that petitioner is liable for an addition_to_tax under sec_6651 for through the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions made by respondent decision will be entered under rule
